         Case 6:20-cv-01579-AA           Document 1   Filed 09/11/20   Page 1 of 22




Doug Hageman, OSB No. 173654
doug@oxbowlaw.com
OXBOW LAW GROUP, LLC
620 SW Main St. Suite 706
Portland, OR 97205
Telephone: (503) 694-9361

R. Bruce Carlson, pro hac vice application forthcoming
bcarlson@carlsonlynch.com
CARLSON LYNCH, LLP
1133 Penn Avenue, 5th Floor
Pittsburgh, PA 15222
Tel: 412-322-9243
Fax: 412-231-0246

Eric Zard, pro hac vice application forthcoming
ezard@carlsonlynch.com
CARLSON LYNCH, LLP
1350 Columbia Street, Suite 603
San Diego, CA 92101
Tel: 619-762-1905
Fax: 619-756-6991

Attorneys for Plaintiffs




                               UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF OREGON

 CAROL FULKERSON, SHELLEY PALMER,
 and JORDAN OHLDE, individually and on                   Case No.
 behalf of all others similarly situated,

                           Plaintiffs,                   CLASS ACTION ALLEGATION
                                                         COMPLAINT
         v.

 BEND MEMORIAL CLINIC d/b/a SUMMIT
 MEDICAL GROUP OREGON, and SUMMIT
 HEALTH MANAGEMENT, LLC,

                           Defendants.
            Case 6:20-cv-01579-AA        Document 1       Filed 09/11/20     Page 2 of 22




                                 CLASS ACTION COMPLAINT

       Plaintiffs Carol Fulkerson, Shelley Palmer, and Jordan Ohlde (collectively, “Plaintiffs”),

on behalf of themselves and all others similarly situated, bring this civil rights class action lawsuit

against Defendants Bend Memorial Clinic d/b/a Summit Medical Group Oregon and Summit

Health Management, LLC (collectively, “Defendants”) for declaratory and injunctive relief,

attorneys’ fees, expenses and costs pursuant to Title III of The Americans with Disabilities Act of

1990, 42 U.S.C. § 12181 et seq. and its implementing regulations (the “ADA”), and Section 504

of The Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq. (the “Rehab Act”), in connection with

their failure to provide and ensure equal access for individuals with limited mobility at Defendants’

clinics (“Defendants’ facilities” or “Bend Memorial Clinic”), averring as follows:

                                        INTRODUCTION

       1.       Despite passage of the ADA nearly thirty years ago, and the Rehab Act nearly fifty

years ago, to this date, Defendants’ facilities are not fully accessible to persons with mobility

disabilities who use wheelchairs or scooters.

       2.       Defendants have discriminated, and continue to discriminate, against Plaintiffs, and

all others who are similarly situated, by denying full and equal access to, and full and equal

enjoyment of the services, facilities, privileges, advantages and accommodations at their clinics

by failing to provide accessible facilities and failing to remove architectural barriers, where such

removal is readily achievable.

       3.       Defendants have also failed to make reasonable modifications to their policies,

practices, and procedures that are necessary to provide their services, facilities, and

accommodations to individuals with mobility disabilities. By failing to undertake efforts to ensure

that no individual with a disability is excluded, denied services or otherwise provided medical



                                                  2
              Case 6:20-cv-01579-AA      Document 1      Filed 09/11/20    Page 3 of 22




services that are different than those that individuals without disabilities receive, Defendants

subject Plaintiffs and those similarly situated to discrimination, exclusion, and unequal treatment

in violation of the ADA and the Rehab Act.

         4.       Specifically, Defendants fail to provide accessible medical equipment, such as

accessible examination tables or weight scales, for patients with mobility disabilities, and

Defendants rely upon a policy and practice of maintaining such inaccessible medical equipment,

requiring patients with mobility disabilities to remain seated in their wheelchairs to be evaluated

by a physician, to undergo humiliating and often dangerous transfer procedures to be physically

hoisted from their wheelchair to be placed upon inaccessible medical equipment, or, as in the case

of Plaintiff Fulkerson, to risk a fall while attempting to climb onto an inaccessible examination

table.

         5.       Defendants failure to provide accessible weight scales for patients with mobility

disabilities forces patients to choose between not being weighed, or, as in the case of Plaintiff

Palmer, being physically carried onto the scale in a “bear hug” by one of Defendants’ employees,

causing significant pain and embarrassment.

         6.       Plaintiffs are longtime patients of Defendants; they have been under the care of

Defendants or their predecessors for years.

         7.       Each Plaintiff has had experiences with inaccessible medical equipment that were

at best unnerving and in some cases painful and embarrassing. Consequently, Plaintiffs have been

deterred from returning to Bend Memorial Clinic and have avoided seeking treatment at times.

         8.       Defendants’ failure to provide accessible medical equipment and their policy and

practice of requiring individuals with disabilities to either remain seated for examinations, to

forego treatment, or to undergo dangerous transfer procedures to be medically evaluated is



                                                  3
            Case 6:20-cv-01579-AA       Document 1       Filed 09/11/20        Page 4 of 22




discriminatory, is a denial of full and equal access, results in unequal treatment of individuals with

mobility disabilities, and is statutorily prohibited by the ADA and the Rehab Act.

       9.       Defendants will continue discriminating unabated unless and until enjoined as

Plaintiffs request. Accordingly, Plaintiffs seek declaratory and injunctive relief, enjoining

Defendants from continuing their discriminatory conduct, including an order directing Defendants

to make readily achievable alterations to their facilities to remove physical barriers to access and

make their facilities fully accessible to and independently usable by people with disabilities to the

extent required by the ADA and the Rehab Act; an order requiring Defendants to make all

reasonable modifications in policies, practices, or procedures necessary to afford all offered goods,

services, facilities, privileges, advantages or accommodations to individuals with disabilities on a

full and equal basis; and a declaration determining that Defendants’ policies and practices of

discrimination result in a violation of the ADA, the Rehab Act, and their respective implementing

regulations; an award of attorneys’ fees, expenses, and costs associated with pursuit of this

litigation; and any other such relief that this Court deems just and proper.

        THE RIGHT TO ACCESSIBLE MEDICAL FACILITIES AND SERVICES

       10.      The Rehabilitation Act of 1973 was the first law in the United States to seek to

eliminate discrimination against, and provide equal access for, people with disabilities.

       11.      By the early 1990s, Congressional findings revealed that the Rehab Act alone was

not sufficient to protect people with disabilities from discrimination. The ADA was signed into

law by George H.W. Bush on July 26, 1990 with the intent to “provide a clear and comprehensive

national mandate for the elimination of discrimination against individuals with disabilities.” 42

U.S.C. § 12101(b)(1).

       12.      When the ADA’s implementing regulations were revised in 2010, a regulatory



                                                  4
          Case 6:20-cv-01579-AA          Document 1       Filed 09/11/20     Page 5 of 22




impact analysis found that “[s]ome of the most frequently cited qualitative benefits of increased

access are the increase in one’s personal sense of dignity that arises from increased access and the

decrease in possibly humiliating incidents due to accessibility barriers. Struggling [to use a non-

accessible facility] negatively affect[s] a person’s sense of independence and can lead to

humiliating accidents, derisive comments, or embarrassment. These humiliations, together with

feelings of being stigmatized as different or inferior from being relegated to use other, less

comfortable or pleasant elements of a facility . . . all have a negative impact on persons with

disabilities.” Final Regulatory Impact Analysis of the Final Revised Regulations Implementing

Titles II and III of the ADA, Including Revised ADA Standards for Accessible Design, U.S. Dep’t

Just. (July 3, 2010). 1

         13.    Title III of the ADA requires that “[n]o individual shall be discriminated against on

the basis of disability in the full and equal enjoyment of the goods, services, facilities, privileges,

advantages, or accommodations of any place of public accommodation by any person who owns,

leases (or leases to), or operates a place of public accommodation.” 42 U.S.C. § 12182(a).

         14.    Discrimination on the basis of disability can occur, generally, through a denial of

the opportunity to participate in or benefit from goods, services, facilities, privileges, advantages,

or accommodations (42 U.S.C. § 12182(b)(1)(A)(i)); from affording goods, services, facilities,

privileges, advantages, or accommodations that are not equal to those afforded to other individuals

(42 U.S.C. § 12182(b)(1)(A)(ii)); from providing goods, services, facilities, privileges, advantages,

or accommodations that are separate from those provided to other individuals (42 U.S.C. §

12182(b)(1)(A)(iii)); or from utilizing methods of administration that have the effect of

discriminating on the basis of a disability (42 U.S.C. § 12182(b)(1)(D)).



1
    Available at http://www.ada.gov/regs2010/RIA_2010regs/DOJ%20ADA%20Final%20RIA.pdf
                                                  5
          Case 6:20-cv-01579-AA           Document 1     Filed 09/11/20     Page 6 of 22




        15.     The ADA also defines prohibited discrimination to include the following: (i) the

failure to remove architectural barriers when such removal is readily achievable for places of

public accommodation that existed prior to January 26, 1992 (28 C.F.R. § 36.304(a) and 42 U.S.C.

§ 12182(b)(2)(A)(iv)); (ii) the failure to design and construct places of public accommodation for

first occupancy after January 26, 1993, that are readily accessible to and usable by individuals with

disabilities (28 C.F.R. § 36.401 and 42 U.S.C. § 12183(a)(1)); and (iii) for alterations to public

accommodations made after January 26, 1992, the failure to make alterations so that the altered

portions of the public accommodation are readily accessible to and usable by individuals with

disabilities (28 C.F.R. § 36.402 and 42 U.S.C. § 12183(a)(2)).

        16.     Section 504 of the Rehabilitation Act of 1973 covers medical care providers that

receive federal financial assistance, which can include Medicare and Medicaid reimbursements,

and requires that medical care providers provide individuals with disabilities full and equal access

to their health care services and facilities.

        17.     The Rehab Act further requires reasonable modifications to policies, practices, and

procedures when necessary to make health services fully available to individuals with disabilities,

unless the modification would fundamentally alter the nature of the services.

        18.     The Department of Justice (“DOJ”), pursuant to 42 U.S.C. § 12186(b), has

promulgated the ADA Accessibility Guidelines (“ADAAG”) in implementing Title III of the

ADA. There are two active ADAAGs that set forth the technical structural requirements that a

public accommodation must meet in order to be “readily accessible”: the 1991 ADAAG Standards,

28 C.F.R. § pt. 36, App. D (“1991 Standards”), and the 2010 ADAAG Standards, 36 C.F.R. § pt.

1191, App. D (“2010 Standards”).




                                                 6
         Case 6:20-cv-01579-AA          Document 1       Filed 09/11/20      Page 7 of 22




       19.     Although the ADAAG and the ADA’s statutory provisions are unambiguous in

requiring medical facilities to be readily accessible to individuals with mobility disabilities, in

2001, former Senator Rick Santorum requested technical assistance from the DOJ on behalf of a

constituent as to whether the ADA “requires that hospitals and doctors’ offices provide adjustable

examining tables for patients with disabilities who cannot use standard-height tables.”

https://www.justice.gov/crt/americans-disabilities-act-technical-assistance-letters (last accessed

September 11, 2020).

       20.     In response, the DOJ stated, in part: “Under the policy modification standard,

entities subject to the ADA are required to make reasonable modifications in their policies,

practices, and procedures if necessary to afford a person with a disability an equal opportunity to

participate in the services, facilities, or activities that the entity provides…. Under the barrier

removal standard of title III of the ADA, which applies to hospitals and doctors’ offices that are

public accommodations, a standard-height, nonadjustable examining table constitutes an

architectural barrier to persons with certain mobility impairments. Therefore, an adjustable table

must be provided if it is readily achievable to do so…” Id.

       21.     In 2010, to provide further clarity and guidance for health care providers in how to

provide services and facilities that are readily accessible to and usable by individuals with mobility

disabilities, the DOJ promulgated a technical assistance publication on the ADA and the Rehab

Act’s requirements, which provides, in relevant part: “Availability of accessible medical

equipment is an important part of providing accessible medical care, and doctors and other

providers must ensure that medical equipment is not a barrier to individuals with disabilities…

Such equipment includes adjustable-height exam tables and chairs, wheelchair-accessible scales,

adjustable-height radiologic equipment… It is essential that a person with a disability receives



                                                  7
            Case 6:20-cv-01579-AA         Document 1      Filed 09/11/20     Page 8 of 22




medical services equal to those received by a person without a disability. For example, if a patient

must be lying down to be thoroughly examined, then a person with a disability must also be

examined lying down.” DOJ, Access to Medical Care for Individuals with Mobility Disabilities, at

8 (July 2010) available at https://www.ada.gov/medcare_ta.htm (last accessed September 11,

2020).

         22.    With respect to examination tables, the DOJ provides, in part: “Traditional fixed-

height exam tables and chairs (also called treatment tables or procedure tables) are too high for

many people with a mobility disability to use. Individuals with mobility disabilities often need to

use an adjustable-height table which, when positioned at a low height, allows them to transfer from

a wheelchair. A handle or support rail is often needed along one side of the table for stability during

a transfer and during the examination…. An accessible exam table or chair should have at least

the following: ability to lower to the height of the wheelchair seat, 17-19 inches, or lower, from

the floor; and elements to stabilize and support a person during transfer and while on the table...”

Id. at 9.

                                  JURISDICTION AND VENUE

         23.    This Court has federal subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331

and 1343 for claims arising under the ADA and the Rehab Act.

         24.    Plaintiffs’ claims asserted herein arose in this judicial district, and Defendants do

substantial business in this judicial district.

         25.    Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(2) in that this is

the judicial district in which a substantial part of the events and/or omissions at issue occurred.




                                                  8
           Case 6:20-cv-01579-AA        Document 1       Filed 09/11/20     Page 9 of 22




                                            PARTIES

         26.    Plaintiffs Carol Fulkerson, Shelley Palmer, and Jordan Ohlde are and, at all times

relevant hereto, were residents of Bend, Oregon.

         27.    Plaintiff Fulkerson has Multiple Sclerosis, a condition that affects her balance and

coordination. While Ms. Fulkerson is able to walk, at times her stability and endurance severely

limit her in this major life activity. She is therefore a member of a protected class under the ADA,

42 U.S.C. § 12102(2), and the regulations implementing the ADA set forth at 28 C.F.R. §§ 36.101

et seq., and the Rehab Act, 29 U.S.C. § 705(20), and the regulations implementing the Rehab Act

set forth at 28 C.F.R. §§ 41 et seq.

         28.    Plaintiff Palmer has Progressive Multiple Sclerosis. As a result of this condition,

Ms. Palmer is quadriplegic and uses a motorized wheelchair. She is therefore a member of a

protected class under the ADA, 42 U.S.C. § 12102(2), and the regulations implementing the ADA

set forth at 28 C.F.R. §§ 36.101 et seq., and the Rehab Act, 29 U.S.C. § 705(20), and the regulations

implementing the Rehab Act set forth at 28 C.F.R. §§ 41 et seq.

         29.    Plaintiff Ohlde has Cerebral Palsy and primarily uses a wheelchair for mobility. He

is therefore a member of a protected class under the ADA, 42 U.S.C. § 12102(2), and the

regulations implementing the ADA set forth at 28 C.F.R. §§ 36.101 et seq., and the Rehab Act, 29

U.S.C. § 705(20), and the regulations implementing the Rehab Act set forth at 28 C.F.R. §§ 41 et

seq.

         30.    Defendant Bend Memorial Clinic, PC d/b/a Summit Medical Group Oregon, is the

largest multispecialty medical group in Central Oregon, with over 120 providers at five locations. 2




2
    See https://www.bendmemorialclinic.com/about-us/ (available as of September 11, 2020).


                                                 9
          Case 6:20-cv-01579-AA         Document 1       Filed 09/11/20    Page 10 of 22




       31.     Bend Memorial Clinic, PC is an Oregon Domestic Professional Corporation, and is

headquartered at 1501 NE Medical Center Drive, Bend, OR 97701.

       32.     Defendant Bend Memorial Clinic, PC is the owner and/or operator of Bend

Memorial Clinic medical facilities, including, but not necessarily limited to, facilities located at:

1501 NE Medical Center Drive, Bend, OR 97701; 815 SW Bond Street, Bend, OR 97702; 865 SW

Veterans Way, Redmond, OR 97756; 231 East Cascade Avenue, Sisters, OR 97759; 13000 SW

Century Drive, Bend, OR 97702; 2090 NE Wyatt Court, Suite 101, Bend, OR 97701; and, 1245

NW 4th Street, Suite 102, Redmond, OR 97756.

       33.     Defendant Summit Health Management, LLC is a registered foreign limited

liability company organized under the laws of New Jersey, and is headquartered at 150 Floral Ave,

New Providence, NJ 07974.

       34.     Defendant Summit Health Management, LLC and Defendant Bend Memorial

Clinic, PC formed a strategic partnership in 2018 in the formation of Summit Medical Group

Oregon.

       35.     Defendant Summit Health Management, LLC provides Defendant Bend Memorial

Clinic, PC and its facilities with clinical, administrative, and other management services.

       36.     Defendants are public accommodations pursuant to 42 U.S.C. §12181(7).

                                   FACTUAL ALLEGATIONS

                                 PLAINTIFFS’ EXPERIENCES

       37.     Plaintiff Fulkerson has been a patient of Bend Memorial Clinic for years. Plaintiff

Fulkerson has never been offered an accessible examination table or accessible weight scale during

her visits to Defendants’ facilities for medical care.




                                                  10
         Case 6:20-cv-01579-AA         Document 1       Filed 09/11/20     Page 11 of 22




       38.     Although Plaintiff Fulkerson has limited mobility, she and others like her rely on

and benefit from accessible medical equipment. Indeed, people who live with Multiple Sclerosis

often experience “flare ups”, when their balance and coordination decrease, requiring the use of

assistive devices and accessible equipment.

       39.     For example, Plaintiff Fulkerson has been examined on non-adjustable,

inaccessible examination tables at Defendants’ facilities, but due to her condition, has required the

assistance of staff members to assist her onto the tables. Similarly, while she has been weighed at

appointments, she has generally had to hold onto staff members’ arms at times due to the small

platforms and lack of grab bars on the non-accessible scales.

       40.     Plaintiff Palmer has been a patient of Bend Memorial Clinic for approximately

twenty years and has been consistently denied accessible medical equipment.

       41.     For example, in the summer of 2019, Plaintiff Palmer had a routine medical

appointment at Defendants’ facilities in the early afternoon for a minor, annual procedure. While

scheduling the appointment, Plaintiff Palmer was directed to arrive fifteen minutes early to her

appointment in order to allow the staff to transfer her onto an inaccessible examination table with

a Hoyer lift. However, upon arriving, she was told that the doctor would perform the procedure

with her in her chair. Plaintiff reminded the attendant that examination in her chair would be

impossible due to the location of the infirmity at issue, and she had requested a Hoyer lift. The

attendant left and returned with a Hoyer lift, then informed client that although the staff had “some

training” with the device, they had never actually used it to transfer a person. After significant

delay, Plaintiff was transferred to the examination table and treated without further incident.

       42.     After that appointment, Plaintiff Palmer was subsequently informed that in the

future the office would only schedule her for the earliest or latest appointment on any given day,



                                                 11
         Case 6:20-cv-01579-AA         Document 1       Filed 09/11/20     Page 12 of 22




apparently to accommodate the Hoyer lift procedure. Ms. Palmer explained that this policy would

make it very difficult for her to attend appointments because she relies on an attendant for

transportation during the day, and the attendant would not be available to provide transportation

at these times. She requested that she be allowed to continue scheduling appointments in the middle

of the day, but the request was denied.

        43.     On another separate recent visit at Defendants’ facilities, Plaintiff Palmer was sent

to the oncology department to be weighed. 3 When the purportedly accessible scale could not

accommodate her wheelchair an attendant physically picked her up and stood on the scale with

her. This caused Plaintiff Palmer significant pain and embarrassment. Her shoulder was wrenched

and her urinary discharge tube was made visible. Plaintiff repeatedly attempted to tell the attendant

to stop, but was unable to project her voice due to manner in which she was being held.

        44.     On another occasion, while scheduling an appointment in May, 2020, Plaintiff

Palmer requested that a Hoyer lift be provided to facilitate her transfer to the examination table

while visiting a gastroenterologist. When she arrived at the appointment no arrangements had been

made to provide the lift or otherwise facilitate her transfer, and she was told that there was no

Hoyer lift in the office.

        45.     Most recently, in July 2020, Ms. Palmer again requested a Hoyer lift when she

visited the urologist. Again, upon arrival she was told that she would be examined in her chair.

She was also told that she had been given the last appointment of the day because procedures take

longer for patients who use wheelchairs.




3
 This appears to be the only time any of the non-ambulatory Plaintiffs have been weighed at
Defendants’ facilities.
                                                 12
         Case 6:20-cv-01579-AA         Document 1        Filed 09/11/20      Page 13 of 22




       46.     Plaintiff Ohlde has cerebral palsy and primarily uses a wheelchair to navigate. Mr.

Ohlde has not been weighed in his visits to his primary care physician at Defendants’ facilities and

has only been examined in his wheelchair.

       47.     Approximately two years ago, Mr. Ohlde went to the Defendants’ urgent care

facility. Because there was not an accessible examination table available, and the staff was not

confident that it could transfer Mr. Ohlde to an inaccessible examination table, the staff instead

asked Plaintiff Ohlde’s mother to transfer him. Mr. Ohlde’s mother told the staff that she was not

able to transfer him and asked the hospital staff to make the transfer. They declined and Mr. Ohlde

spent the next five hours sitting upright in his chair, causing significant fatigue and discomfort.

  DEFENDANTS’ FAIL TO PROVIDE ACCESSIBLE MEDICAL EQUIPMENT AND
        UTILIZE DISCRIMINATORY PRACTICES AND PROCEDURES

       48.     On information and belief, Defendants’ facilities do not have sufficient accessible

medical equipment, such as accessible examination tables, accessible weight scales, and Hoyer

lifts, in compliance with the requirements of the ADA and the Rehab Act. Instead, Defendants’

generally rely upon a policy and practice of examining patients in their wheelchairs, foregoing

treatment, or performing a transfer procedure to lift and place patients who use wheelchairs onto

inaccessible examination medical equipment.

       49.     Plaintiffs have not made the decision to bring this lawsuit lightly; over the last seven

years they have repeatedly met with representatives of Bend Memorial Clinic to advocate for

accessible medical equipment. These meetings have resulted in the addition of one accessible scale

in the oncology department, and little else.

       50.     Plaintiffs brought this issue to representatives of Bend Memorial Clinic at a meeting

in May of 2014. Despite multiple conversations over the ensuing years, few improvements have

been made in the accessibility of Defendants’ facilities.

                                                 13
           Case 6:20-cv-01579-AA        Document 1       Filed 09/11/20      Page 14 of 22




          51.   Plaintiffs have become anxious and fearful about returning to Defendants’ facilities

due to the dangerous transfer procedures and lack of accessible medical equipment.

          52.   Plaintiffs continue to go to Defendants’ facilities because that is where their long-

term doctors are located. Although they intend to continue visiting Defendants’ facilities in the

future for medical procedures and treatment, they have been and are actively deterred from seeking

all treatment and services that they would otherwise have sought but for the inaccessible conditions

that exist there and Defendants’ discriminatory policies and practices.

          53.   As a result of Defendants’ non-compliance with the ADA and the Rehab Act,

Plaintiffs’ ability to access and safely use Defendants’ services and facilities has been significantly

impeded.

          54.   Plaintiffs are and will be deterred from returning to and fully and safely accessing

Defendants’ facilities so long as they remain non-compliant, and so long as Defendants continue

to employ the same policies and practices that have led, and in the future will lead, to

inaccessibility at Defendants’ facilities.

          55.   Without injunctive relief, Plaintiffs will continue to be unable to fully and safely

access Defendants’ facilities in violation of their rights under the ADA and the Rehab Act.

          56.   As individuals with mobility disabilities who are dependent upon wheelchairs,

Plaintiffs are directly interested in whether public accommodations, like Defendants, have barriers

that impede full accessibility to those accommodations by individuals with mobility-related

disabilities.

          57.   Defendants’ access violations at Defendants’ facilities demonstrate that Defendants

employ policies and practices that fail to ensure their facilities are fully and readily accessible and

usable.



                                                  14
         Case 6:20-cv-01579-AA           Document 1        Filed 09/11/20      Page 15 of 22




        58.     Absent a change in Defendants’ corporate policies and practices, access barriers are

likely to persist and/or reoccur in Defendants’ facilities even after they have been remediated.

        59.     Accordingly, Plaintiffs seek an injunction to remove the barriers currently present

at Defendants’ facilities and an injunction to modify the policies and practices that have created or

allowed, and will create and allow, inaccessibility at Defendants’ facilities.

                                      CLASS ALLEGATIONS

        60.     Plaintiffs bring this class action, pursuant to Rules 23(a) and 23(b)(2) of the

Federal Rules of Civil Procedure, on behalf of themselves and the following class: all wheelchair

or electric scooter users, and/or other individuals who require the use of an accessible examination

table, accessible weight scale, and/or related accessible medical equipment, who have attempted,

or will attempt, to utilize the services and facilities at Defendants’ facilities.

        61.     Numerosity: The class described above is so numerous that joinder of all individual

members in one action would be impracticable. The disposition of the individual claims of the

respective class members through this class action will benefit both the parties and this Court, and

will facilitate judicial economy.

        62.     Typicality: Plaintiffs claims are typical of the claims of the members of the class.

The claims of Plaintiffs and members of the class are based on the same legal theories and arise

from the same unlawful conduct.

        63.     Common Questions of Fact and Law: There is a well-defined community of

interest and common questions of fact and law affecting members of the class in that they all have

been and/or are being denied their civil rights to full and equal access to, and use and enjoyment

of, Defendants’ facilities and/or services due to Defendants’ failure to make their facilities fully




                                                   15
         Case 6:20-cv-01579-AA          Document 1       Filed 09/11/20      Page 16 of 22




accessible and independently usable as above described. The questions of law and fact that are

common to the class include, but are not limited to:

               a. Whether Defendants are public accommodations under the ADA;

               b. Whether Defendants receive federal financial assistance so as to render them

                   subject to the Rehab Act;

               c. Whether the class has been denied equal access to Defendants’ facilities in

                   violation of the equal access provisions of the ADA and the Rehab Act;

               d. Whether Defendants’ facilities are fully and readily accessible to individuals

                   with mobility disabilities;

               e. Whether individuals with mobility disabilities receive the same level of care

                   and treatment at Defendants’ facilities as individuals without disabilities; and,

               f. Whether Defendants’ have made reasonable modifications to their policies,

                   practices, and procedures when such modifications are required to provide the

                   class equal access to Defendants’ facilities and the services provided there.

       64.     Adequacy of Representation: Plaintiffs are adequate representatives of the class

because their interests do not conflict with the interests of the members of the class. Plaintiffs will

fairly, adequately, and vigorously represent and protect the interests of the members of the class

and have no interests antagonistic to the members of the class. Plaintiffs have retained counsel

who are competent and experienced in the prosecution of class action litigation, generally, and

who possess specific expertise in the context of class litigation under the ADA.

       65.     Class certification is appropriate pursuant to Fed. R. Civ. P. 23(b)(2) because

Defendants have acted or refused to act on grounds generally applicable to the Class, making




                                                  16
           Case 6:20-cv-01579-AA       Document 1       Filed 09/11/20     Page 17 of 22




appropriate both declaratory and injunctive relief with respect to Plaintiffs and the Class as a

whole.

                                      CAUSES OF ACTION

                       Violations of the ADA (42 U.S.C. §§ 12181, et seq.)

         66.    Plaintiffs incorporate by reference each and every allegation contained in the

previous paragraphs.

         67.    Plaintiffs bring this claim on behalf of themselves and the putative class of

individuals similarly situated defined above.

         68.    Plaintiffs are individuals with mobility disabilities. Plaintiffs, accordingly, are

individuals with disabilities pursuant to the ADA, in that Plaintiffs suffer a physical impairment

substantially limiting one or more major life activities. 42 U.S.C. § 12102(1)(A); 28 C.F.R. §

36.105.

         69.    Defendants are public accommodations under the ADA. 42 U.S.C. § 12181(7).

                            Failure to Provide an Accessible Facility

         70.    The ADA requires that facilities existing prior to the effective date of the ADA that

are altered in a manner that affects or could affect their usability must be made readily accessible

to individuals with disabilities to the maximum extent feasible. 42 U.S.C. § 12183(a)(2).

         71.    Defendants have failed to make Defendants’ facilities readily accessible to

individuals with disabilities to the maximum extent feasible in violation of the ADA.

          72.   Defendants have discriminated against Plaintiffs and continue to discriminate

against similarly situated persons by maintaining and operating Defendants’ facilities in a non-

compliant state that violates the ADA.




                                                 17
        Case 6:20-cv-01579-AA          Document 1       Filed 09/11/20     Page 18 of 22




       73.     Defendants’ failure to provide accessible medical equipment precludes individuals

with mobility disabilities who use wheelchairs or scooters, or who otherwise require accessible

medical equipment, from equal access to Defendants’ services and facilities.

                           Failure to Remove Architectural Barriers

       74.     The ADA prohibits failing to remove architectural barriers that are structural in

nature in existing facilities where such removal is readily achievable. 42 U.S.C. §

12182(b)(2)(A)(iv).

       75.     Defendants have the financial resources to remove the architectural barriers at issue

– namely, the inaccessible medical equipment – and such removal is and was readily achievable

for Defendants.

       76.     Defendants have possessed sufficient control and authority to remove the access

barriers at Defendants’ facilities and to modify its medical equipment to comply with the ADA’s

requirements, but Defendants have not removed such impediments and have not modified their

medical equipment. Instead, Defendants have intentionally maintained Defendants’ facilities to be

inaccessible and have refrained from making alterations to make Defendants’ facilities accessible

to individuals with mobility disabilities who use wheelchairs or scooters or who otherwise require

accessible medical equipment.

                       Denial of “Full and Equal” Enjoyment and Use

       77.     Title III of the ADA prohibits discrimination against individuals with disabilities in

the full and equal enjoyment of the goods, services, facilities, privileges, advantages, or

accommodations of any place of public accommodation by any person who owns, leases (or leases

to), or operates a place of public accommodation. 42 U.S.C. § 12182(a).




                                                18
         Case 6:20-cv-01579-AA         Document 1       Filed 09/11/20     Page 19 of 22




        78.     Defendants discriminated and continue to discriminate against Plaintiffs and all

others similarly situated by denying “full and equal” enjoyment and use of the goods, services,

facilities, privileges, advantages, and accommodations of Bend Memorial Clinic during Plaintiffs’

visits and each incidence of deterrence.

                Failure to Modify Existing Policies, Practices, and Procedures

        79.     By failing to provide accessible medical equipment, Defendants have engaged,

directly, or through contractual, licensing, or other arrangements, in illegal disability

discrimination by failing to make reasonable modifications in policies, practices, or procedures

where necessary to afford services, privileges, advantages, or accommodations to individuals with

mobility disabilities.

        80.     Defendants failed to ensure that individuals with mobility disabilities who use

wheelchairs or scooters or who otherwise require accessible medical equipment receive and are

afforded medical services and facilities equal to those received by and afforded to individuals

without disabilities.

        81.     Defendants’ policies, practices, and procedures have failed to ensure compliance at

Bend Memorial Clinic with ensuring equal access and with ADA barrier removal requirements.

        82.     Defendants have further failed to create, implement, and maintain policies,

practices, and procedures that comply with ADA building design regulations and standards.

        83.     A reasonable modification in the policies, practices, and procedures described

above will not fundamentally alter the nature of Defendants’ services, facilities, privileges,

advantages, and accommodations.

        84.     Defendants’ ongoing and continuing violations of the ADA have caused, and, in

the absence of an injunction, will continue to cause harm to Plaintiffs and those similarly situated.



                                                 19
          Case 6:20-cv-01579-AA        Document 1       Filed 09/11/20      Page 20 of 22




                       Violations of the Rehab Act (29 U.S.C. § 701 et seq.)

        85.     Plaintiffs incorporate by reference each and every allegation contained in the

previous paragraphs.

        86.     Plaintiffs are individuals with disabilities pursuant to the Rehab Act, in that

Plaintiffs suffers physical impairments substantially limiting one or more major life activities.

29 U.S.C. § 705(20); 28 C.F.R. § 41.32.

        87.     Defendants receive federal monies and financial assistance, including but not

limited to Medicare and Medicaid reimbursements, and are therefore subject to the Rehab Act.

        88.     Defendants have, solely by reason of their disabilities, excluded Plaintiffs and

persons similarly situated from equal participation in the services, programs, and activities

provided by Defendants.

        89.     Defendants have denied Plaintiffs and persons similarly situated, solely by reason

of their disabilities, the benefits of the services, programs, and activities provided by Defendants.

        90.     Defendants have discriminated against Plaintiffs and persons similarly situated by

failing to remove architectural barriers, namely the inaccessible medical equipment, which deny

persons with disabilities equal access to Defendants’ services and facilities.

        91.     Defendants failed to make reasonable modifications to policies, practices, and

procedures necessary to make health care services fully available to individuals with mobility

disabilities.

        92.     Defendants failed to provide reasonable access to the services, programs, and

activities provided by Defendant in violation of the Rehab Act.




                                                 20
            Case 6:20-cv-01579-AA       Document 1       Filed 09/11/20      Page 21 of 22




        93.     Defendants’ ongoing and continuing violations of the Rehab Act have caused, and,

in the absence of an injunction, will continue to cause harm to Plaintiffs and those similarly

situated.

        94.     Pursuant to the remedies, procedures and rights set forth in the Rehab Act and the

ADA and incorporated therein, Plaintiffs requests relief as set forth below.

                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs, on behalf of themselves and the members of the class, pray for:

        a.      A declaratory judgment that Defendants are in violation of the specific

requirements of Title III of the ADA and Section 504 of the Rehab Act described above, and those

Acts’ respective relevant implementing regulations, in that Defendants’ facilities and services, as

described above, are not fully accessible to, and independently usable by, individuals who use

wheelchairs or scooters or otherwise require accessible medical equipment;

        b.      A permanent injunction which directs Defendants to: (i) take all steps necessary to

remove the architectural barriers described above and to bring their facilities into full compliance

with the ADA and the Rehab Act’s requirements, so that Defendants’ facilities and services are

fully accessible to, and independently usable by, individuals who use wheelchairs or scooters or

otherwise require accessible medical equipment; (ii) that Defendants change their policies and

practices to prevent and to ensure that their facilities and services are accessible to individuals who

use wheelchairs and scooters and who may otherwise require accessible medical equipment; and

(iii) that Plaintiffs shall monitor Defendants’ facilities to ensure that the injunctive relief ordered

above remains in place.

        c.      An Order certifying the class proposed by Plaintiffs, and naming Plaintiffs as class

representatives and appointing their counsel as class counsel;



                                                  21
        Case 6:20-cv-01579-AA         Document 1     Filed 09/11/20        Page 22 of 22




       d.      Payment of costs of suit;

       e.      Payment of reasonable attorneys’ fees and/or nominal damages; and,

       f.      The provision of whatever other relief the Court deems just, equitable and

appropriate.



Dated: September 11, 2020                          Respectfully Submitted,

                                                   By: /s/ Doug Hageman
                                                   Doug Hageman, Esq., OSB No. 173654
                                                   OXBOW LAW GROUP
                                                   620 SW Main St., Suite 706
                                                   Portland, OR 97205
                                                   Tel: 503-694-9361
                                                   doug@oxbowlaw.com

                                                   R. Bruce Carlson*
                                                   CARLSON LYNCH, LLP
                                                   1133 Penn Avenue, 5th Floor
                                                   Pittsburgh, PA 15222
                                                   Tel: 412-322-9243
                                                   Fax: 412-231-0246
                                                   bcarlson@carlsonlynch.com

                                                   Eric Zard*
                                                   CARLSON LYNCH, LLP
                                                   1350 Columbia Street, Suite 603
                                                   San Diego, CA 92101
                                                   Tel: 619-762-1905
                                                   Fax: 619-756-6991
                                                   ezard@carlsonlynch.com


                                                   *Application for Pro Hac Vice forthcoming

                                                   Counsel for Plaintiff




                                              22
